Per Curiam.
The trust in this case has been created by will; and the testator’s declarations of intention in his lifetime, as to the relative powers of those beneficially entitled, were, of course, properly excluded.
A more novel question- is whether an equitable tenant for life is liable to an action of waste at the suit of the trustee. In England he might be restrained by injunction, but our direct equity powers do not extend so far; yet surely an equitable tenant for life may not commit waste with impunity. And to whom is he answerable, in an action at law, but to him who has the legal title, and whose office it is to preserve the inheritance for those in remainder? It is objected that he has not named himself trustee in his declaration. But what of that ? He sues as the legal owner of the land; and *174a court of law has nothing to do with equitable titles in the pleadings. He sues for the use of those in remainder; and though the trust may or may not be marked on the record, it is no part of the title. The children in remainder, whose estate has been injured, are the beneficial plaintiffs, and he will hold the money recovered for them. As to the variance in the declaration as to the alleged seisin of the husband of the equitable tenant for life, who is said to have no interest in the land, it is enough to say we are not bound to let a technicality of the sort stand in the way of an equitable action, which is the creature of necessity.
Judgment affirmed.